UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 5, 2012 PEGASUS TEL, INC. (Exact name of registrant as specified in its charter) Delaware 0-5268 41-2039686 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2 Corporate Drive, Suite 234 Shelton, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 404-0450 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 - OTHER EVENTS Item 8.01 Other Events. On April 5, 2012, the Company in accordance with Section 406 of the Sarbanes-Oxley Act of 2002 adopted a Code of Ethics that applies to its principal executive officer, principal financial officer, and principal accounting officer that is reasonably designed to deter wrongdoing and to promote: · honest and ethical conduct, including ethical handling of actual or apparent conflicts of interest between personal and professional relationship. · Full, fair, accurate, timely and understandable disclosure in SEC reports and in other public communications; · Compliance with applicable governmental laws, rules and regulations; · Prompt internal reporting of violations of the code of ethics to appropriate person or persons identified in the code of ethics; and · Accountability for adherence to the code of ethics. 3 SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibit Index Exhibit No.: Description: Code of Ethics SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 5, 2012 PEGASUS TEL, INC. By: /s/ Jerry Gruenbaum Jerry Gruenbaum President 4
